Case 3:21-cr-00022-MMH-MCR Document 34 Filed 04/19/21 Page 1 of 1 PageID 102


                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

 UNITED STATES OF AMERICA                       CASE NO. 3:21-cr-22-MMH-MCR
 v.
 KRISTOPHER JUSTINBOYER ERVIN

 Counsel for Government:                             Counsel for Defendant:
 Laura Taylor                                        Lisa Call

                 HONORABLE MARCIA MORALES HOWARD
                    UNITED STATES DISTRICT JUDGE

 Courtroom Deputy: Jodi L. Wiles            Court Reporter: Cindy Packevicz Jarriel


                                CLERK’S MINUTES

PROCEEDINGS OF:          TELEPHONIC CRIMINAL STATUS CONFERENCE

In light of the pending Motion to Dismiss, which tolls the speedy trial clock, this
case is stricken from the May 2021 trial term.

For the reasons stated on the record during the hearing, the Court finds that the ends
of justice served by granting such a continuance outweigh the best interest of the
public and the Defendant in a speedy trial. All time from now until the end of the
June 2021 trial term shall be excludable time.

      CASE RESET:
      Status:                    May 24, 2021, at 3:00 p.m.
      Trial Term:                June 7, 2021, at 9:00 a.m.




Date: April 19, 2021        Time: 3:23 p.m. – 3:27 p.m.         Total: 4 Minutes
